Wells, J.
Arrangements between connecting roads, forming a; continuous line, by which passengers are enabled to procure ‘‘ through tickets ” at the point of starting, and to proceed to their destination, beyond the line of the first road, without changing cars, are required for the accommodation of the public, as well as the convenience of the roads themselves. Such arrangements do not imply joint interests or joint responsibility.
The "written contract, in this case, between the Maine Central Railroad and the Eastern and the Portland, Saco & Portsmouth Railroads, merely provides for the mode of conducting business which thus extends over the roads of both parties. It is an agreement for cooperation in service, and distribution of receipts, specifically, by allowing to the party of the second part certain rates of charges, as defined and fixed thereby, according to the amount of service rendered. No community of interest, of obligation or of responsibility results from that agreement.
The plaintiff, then, in order to recover against the Eastern Railroad, must base his claim upon some obligation of contract arising from the purchase of his tickets. Those tickets, although connected, indicated upon their face a separate service by three different roads. They were limited, it is true, so as not to be used separately upon'local trains. But that is in accordance with the purpose for which they were purchased. All bore the name of the Eastern Railroad. That was necessary to indicate their source, and to enable proper settlements to be made between the several connecting roads. The purchase was made for a gross sum. But that sum was made up of specific amounts for each ticket, and the purchaser had no interest in or occasion to know the mode of apportionment. That it was made up of three parts was indicated by his tickets.
*48The obvious import of such a transaction is that the tickets, for passage upon roads beyond its own line, are sold by the first road as agent for the others. The obligations and responsibilities of a carrier of persons, over other roads than its own, are not thereby assumed, unless its relation to those roads, by contract or otherwise, is such as to confer, or at least to consist with, that character.
The case differs from that of Hill Manufacturing Co. v. Boston & Lowell Railroad Co. 104 Mass. 122, in the evidence both of the contract between the parties, and of the joint relations between the connecting roads. And besides, a carrier of persons stands in somewhat different relations to the subject of the service from those of a carrier of goods.

Exceptions overruled.